        Case 2:20-cv-02546-MLCF-KWR Document 1 Filed 09/18/20 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


NORBERT LEWIS

                          Plaintiff,                            CIVIL ACTION NO.

VERSUS
                                                                SECTION
MARRIOTT CORPORATION,
Le MERIDIEN HOTEL-NEW ORLEANS,
W-S NOLA LM PROPCP VIII, LLC                                    MAGISTRATE

                          Defendants



                                           NOTICE OF REMOVAL

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
        THE EASTERN DISTRICT OF LOUISIANA:

        NOW INTO COURT, through undersigned counsel, come Petitioners, Starwood Hotels

and Resorts Worldwide, LLC, 1 W-S NOLA LM OPCO VIII, LLC,2 and Marriott International, Inc.3

and file this Notice of Removal of this cause from the Civil District Court, Parish of Orleans, State

of Louisiana, to the United States District Court for the Eastern District of Louisiana pursuant to 28

U.S.C. § 1446. Petitioners reserve all rights, defenses, and objections, including, without limitation,

insufficiency of process, insufficiency of service of process, lack of personal jurisdiction, improper


1
    Improperly captioned and/or identified as “Marriott Corporation” and “Le Meridien Hotel-New Orleans” neither of
    which are legal entities. Voluntarily appearing herein is Starwood Hotels and Resorts Worldwide, LLC, the
    Operator of the subject hotel and the proper party for the claims made in this litigation.
2
    Improperly captioned and identified as “W-S Nola LM PropCo, LLC” which is not a proper party to this suit.
    Voluntarily appearing herein is W-S NOLA LM OPCO VIII, L.L.C., the Owner of the property in which the
    subject hotel at issue is located.
3
    Marriott International, Inc. is an improper party as it is neither the Operator of the subject hotel nor the Owner of
    the property in which the subject hotel at issue is located. However, because it is a named in the body of the
    Petition and has been properly served, undersigned counsel appears on its behalf for purposes of this removal.
       Case 2:20-cv-02546-MLCF-KWR Document 1 Filed 09/18/20 Page 2 of 6




venue, lack of procedural capacity, improper cumulation no right of action, lack of standing,

prescription, preemption, no cause of action and to assert their rights to trial by jury. In support of

this Notice Removal, the Petitioners state as follows:


                                         INTRODUCTION

       1.      This case involves a personal injury occurring at the Le Méridien New Orleans, a

hotel located at 333 Poydras St., New Orleans, LA.

       2.      Petitioners are either (1) a properly named and served, although unrelated to this suit,

specifically Marriott International, Inc.; or (2) a correct party defendant voluntarily appearing,

specifically Starwood Hotels and Resorts Worldwide, LLC, the “Operator” of the subject hotel and

W-S NOLA LM OPCO VIII, L.L.C., the “Owner” of the building in which the subject hotel

operates.

       3.      This action was originally filed by Plaintiff, Norbert Lewis in the Civil District Court

for the Parish of Orleans, State of Louisiana, entitled “Norbert Lewis versus Marriott Corporation,

Le Meridien Hotel-New Orleans, W-S Nola LM PropCo VIII, LLC” bearing Civil Action No. 2020-

6345. A certified copy of all state court pleadings as of close of business on September 16, 2020, is

attached hereto in globo as Exhibit A.

       4.      This suit alleges personal injuries sustained by Plaintiff, Norbert Lewis, in an

accident caused by a piece of pool furniture. Plaintiff alleges that strong winds carried a pool

umbrella Mr. Lewis was holding into the air causing him to hit a ledge and land on his back.


                           THE NOTICE OF REMOVAL IS TIMELY

       5.      The earliest, and only, service of this lawsuit was to Petitioner, Marriott

International, Inc., on August 21, 2020. Petitioners file this Notice of Removal within 30 days of

service of the initial pleadings and within one year of the commencement of this action as required


                                                 [2]
        Case 2:20-cv-02546-MLCF-KWR Document 1 Filed 09/18/20 Page 3 of 6




by 28 U.S.C. § 1446(b). Accordingly, removal of this action is timely. No previous application for

removal has been made.


                                  DIVERSITY JURISDICTION EXISTS

        6.       This suit is an action over which this Court has original jurisdiction under the

provisions of Title 28, United States Code, Section 1332, and is one that may be removed to this

Court under the provisions of Title 28, United States Code, Section 1441 and 1446. Title 28, U.S.C.

§ 1441(b) states that suits that do not arise under federal law are removable “if none of the parties in

interest properly joined and served as defendants is a citizen of the State in which such action is

brought.”

        7.       In his Petition for Damages, Plaintiff identifies himself as a resident of the State of

New York.4

        8.       Petitioners are all diverse to Plaintiff.

        9.       Petitioner Starwood Hotels and Resorts Worldwide, LLC was organized and exists

under the laws of the State of Maryland with its principal place of business in Maryland. 5

                 a. Starwood Hotels and Resorts Worldwide, LLC’s sole member is Mars Merger

                      Sub, LLC, which was organized and exists under the laws of the State of

                      Delaware with its principal place of business in Maryland. 6

                 b. The sole member of Mars Merger Sub, LLC, Marriott International, Inc., was

                      organized and exists under the laws of the State of Delaware with its principal

                      place of business in Maryland.7


4
    See, Petition for Damages at Preamble, attached as Exhibit A.
5
    See, Louisiana Secretary of State record, attached as Exhibit B.
6
    See, Delaware Secretary of State record, attached as Exhibit C.
7
    See, Louisiana Secretary of State record, attached as Exhibit D.


                                                          [3]
         Case 2:20-cv-02546-MLCF-KWR Document 1 Filed 09/18/20 Page 4 of 6




         10.      Petitioner W-S NOLA LM OpCo VIII, L.L.C. was organized and exists under the

laws of the State of Delaware with its principal place of business in Illinois. 8

                  a. Its sole member is W-S NOLA LM OpCo Holdings VIII, L.L.C., which was

                       organized and exists under the laws of Delaware with its principal place of

                       business in Illinois.

                  b. The sole member of W-S NOLA LM OpCo Holdings VIII, L.L.C. is W TRS

                       OpCo Holdings VIII, L.L.C., which was organized and exists under the laws of

                       Delaware.9

                  c. The sole member of W TRS OpCo Holdings VIII, L.L.C., is WSC Managers

                       VIII, Inc., which was organized and exists under the laws Delaware with its

                       principal place of business in Maryland. 10

         11.      Petitioner Marriott International, Inc. was organized and exists under the laws of the

Delaware with its principal place of business in Maryland. 11

         12.      Thus, complete diversity of citizenship exists between the Plaintiff and the

Petitioners.


                          THE AMOUNT IN CONTROVERSY IS SATISFIED

         13.      The Petition states that Plaintiff sustained “injuries to his mind and body” and

continues to have “problems with his shoulder and back and arm and continues to receive

treatment.” In addition, Plaintiff seeks damages for past, present and future medical expenses; past,

present and future physical pain and suffering; past, present and future mental and emotional pain


8
     See, Louisiana Secretary of State record, attached as Exhibit D.
9
     See, Delaware Secretary of State record, attached as Exhibit E.
10
     See, Delaware Secretary of State record, attached as Exhibit F.
11
     See, Louisiana Secretary of State record, attached as Exhibit D.


                                                           [4]
         Case 2:20-cv-02546-MLCF-KWR Document 1 Filed 09/18/20 Page 5 of 6




and suffering;, past, present, and future aggravation, inconvenience and loss of enjoyment;

permanent disability and impairment functional and anatomical; injury to lumbar back, shoulder,

arm, and diagnosis of sciatica; and aggravation of pre-existing injuries and conditions. 12 However,

to further explore the extent of damages, Plaintiff’s counsel was contacted prior to the filing of this

Removal regarding, among other things, whether damages exceeded $75,000. Plaintiff’s counsel

confirmed that damages were in excess of $75,000. 13

         14.      A copy of this Notice of Removal is being served on the Plaintiff and will be filed in

the record of the Civil District Court in the Parish of Orleans, State of Louisiana.

         15.      Petitioners reserve the right to amend or supplement this Notice of Removal.

         WHEREFORE, Petitioners, Starwood Hotels and Resorts Worldwide, LLC, W-S NOLA

LM OPCO VIII, L.L.C and Marriott International, Inc., give notice that the matter styled “Norbert

Lewis versus Marriott Corporation, Le Meridien Hotel-New Orleans, W-S NOLA LM PROPCP

VIII, LLC” was filed in the Civil District Court, Parish of Orleans, State of Louisiana, and bears

Civil Action No. 2020-6345, Division L, Section 6, is removed to the United States District Court

for the Eastern District of Louisiana, and requests that this Court retain jurisdiction, for all further

proceedings.




12
     See, Petition for Damages at Paragraphs 10, 11, attached as Exhibit A.
13
     See, e-mail dated 9.3.20 confirming same, attached as Exhibit G.


                                                          [5]
        Case 2:20-cv-02546-MLCF-KWR Document 1 Filed 09/18/20 Page 6 of 6




                                               Respectfully submitted:

                                               ADAMS AND REESE LLP


                                               /s/ Laurie Briggs Young
                                               LAURIE BRIGGS YOUNG, T.A. (#20720)
                                               SHELLY S. HOWAT (#30067)
                                               701 Poydras Street, Suite 4500
                                               New Orleans, LA 70139
                                               Telephone: (504) 581-3234
                                               Facsimile: (504) 566-0210
                                               E-mail: laurie.young@arlaw.com
                                                        shelly.howat@arlaw.com
                                               Counsel for Petitioners, Starwood Hotels and Resorts
                                               Worldwide, LLC, W-S NOLA LM OPCO VIII, L.L.C.
                                               and Marriott International, Inc.




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of September, 2020 a copy of the foregoing pleading

was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to counsel for all parties by operation of the court’s electronic filing system.



                                               /s/ Laurie Briggs Young
                                               Laurie Briggs Young




                                                   [6]
